ORDER
Petitioner asks this Court to issue a writ of certiorari to review the decision of the Court of Appeals in Casey v. Casey, 289 S. C. 462, 346 S. E. (2d) 726 (Ct. App. 1986). We grant the writ as to Petitioner’s Question 1 and 2 which raise the following issues: (1) Whether the Court of Appeals was correct in remanding only a portion of the equitable distribution award without considering the impact of that determination on the rest of the award of equitable distribution and alimony? and (2) Whether the Court of Appeals *285was correct in holding that goodwill is subject to equitable distribution? The petition is denied as to the remaining question.
It is so ordered.